Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Fig. 9B:910, the term “DATSHBOARD” should be -DASHBOARD-
In Fig. 18:110, “NETWORK 110” should be -NETWORK 1810-
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,8-9,11-15,18-19,21-25 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 10 and 18 of U.S. Patent No. 10,552,728 to Oliner et al.  Although the claims at issue are not identical, the instant claims appear to be a broadened version of the that Patent claims.   As such, the instant claims are anticipated by the Patent claims and subject to nonstatutory double patenting.  The similarities between the claims are highlighted below with independent claim 1 of the instant application vis-à-vis claim 1 of US Patent. No. 10,552,728.

Claim 1 (Instant Application)



Claim 1 (Patent)
A computer-implemented method for detecting anomalies in event-based system the method comprising:
	receiving a stream of events, each of the events having a portion of raw machine data comprising a sequence of textual characters and associated with a timestamp representing a time at which the raw machine data was received or generated, the raw machine data produced by a component within an information technology environment and relating to activities or operations in the information technology environment;
[AltContent: connector]∙

∙
A computer-implemented method for detecting anomalies in event-based system, the method comprising:
	obtaining example events of a training corpus, each example event having a portion of raw machine data associated with a timestamp representing a time at which the raw machine data is received or generated, wherein the raw machine data is produced by a component within an information technology environment and relates to activities or operations in the information technology environment, and wherein an event includes a sequence of textual characters;
	determining, by inputting a particular sequence of textual characters of an event from the stream into a trained neural network, a prediction of a forthcoming group of one or more textual characters of a forthcoming new event of the stream;
[AltContent: connector]∙
[AltContent: connector]
∙
	inputting the example events of the training corpus into an untrained neural network to produce a trained neural network, wherein, upon inputting the example events, the untrained neural network computers, for each sequence of textual characters for each example event, a statistical prediction indicating a likelihood of an appearance of a group of characters in the sequence  of textual characters;
	receiving an actual group of one or more textual characters of the forthcoming new event of the stream;
[AltContent: connector]∙

∙
	receiving a dataset including new events;
	determining a value based on a result of comparing the prediction of the forthcoming group of one or more textual charaastcters of the forthcoming new event of the stream, determined via the trained neural network, with the actual group of one or more textual characters of the forthcoming new event of the stream, wherein the value is proportional to a degree of contrast between the prediction of the forthcoming group to the received actual group of textual characters:
[AltContent: connector]∙

∙
	inputting a particular sequence of textual characters for a new event from the dataset into the trained neural network, wherein the trained neural network calculates a statistical prediction of a forthcoming group of textual characters based on the particular sequence of textual characters for the new event, and statistical predictions determined upon inputting the example events of the training corpus into the untrained neural network;
	determining that the value is outside a range of defined acceptable values; and
[AltContent: connector]∙

∙
receiving an actual group of textual characters associated with the particular sequence of textual characters, the actual group of textual characters corresponding with the forthcoming group of textual characters and comprising a sequence of one or more textual characters; 
	reporting an anomaly in response to the determining\ that the value is outside the range.
[AltContent: connector]∙

∙
determining a value based on a result of comparing the statistical prediction of the forthcoming group of textual characters, calculated via the trained neural network, with the actual group of textual characters, wherein the value is proportional to a degree of contrast between the statistical prediction of the forthcoming group to the received actual group of textual characters;



∙
determining that the value is outside a range of defined acceptable values; and



∙
reporting an anomaly in response to the determining that the value is outside the range of defined acceptable values.


Per the instant claim 1 as mapped above, the limitations from the instant application are broadened versions from the Patent.  While there are slight variations in certain terms, they appear to overlap in scope.  For instance, “stream of events” in the instant claim is equivalent to “example events” of the Patent.
Claims 11 and 21 of the instant application can be mapped to claims 10 and 18 of the Patent in the same manner as instant claim 1 was mapped to claim 1 of the Patent above.  Therefore, claims 11 and 21 of the claims are anticipated by the corresponding Patent claims and rejected under nonstatutory double patenting.
Dependent claims 2-5, 8, 9 and 12-15, 18, 19 and 22-25, 28, 29 of the instant application are substantially similar in spirit and scope to claims 2-5, 8, 9 of the Patent.  Thus, instant claims 2-5, 8, 9 and 12-15, 18, 19 and 22-25, 28, 29 are anticipated by claims 2-5, 8, 9 of the Patent and rejected under nonstatutory double patenting.
Allowable Subject Matter
Claims 1-5, 8, 9, 11-15, 18, 19, 21-25, 28 and 29 would be allowable if the nonstatutory double patenting rejection is overcome. 
Claims 6, 7, 10, 16, 17, 20, 26, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 11 and 21, highlighted in fig. 21 of the Drawings, particularly the operations of the neural network to produce the prediction of the forthcoming group as well as the determination of the surprise factor in detecting/reporting anomalies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125